Citation Nr: 1045791	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  10-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The appellant served on active duty from February 1952 to 
November 1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the appellant's claim of service connection 
for diabetes mellitus was previously denied by the RO in a July 
2004 rating decision.  Because the appellant did not appeal, that 
decision is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

In cases such as this, the Board is obligated by statute to 
address whether new and material evidence has been received prior 
to addressing the merits of this claim.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  As set forth in more detail below, the Board has 
concluded that the additional evidence received is new and 
material within the meaning of 38 C.F.R. § 3.156 and warrants 
reopening of the appellant's claim of service connection for 
diabetes mellitus.  Given the favorable outcome below, it is 
clear that the appellant has not been prejudiced by the Board's 
actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied the appellant's 
original claim of entitlement to service connection for diabetes 
mellitus.  Although he was notified of the RO's decision and his 
appellate rights, the appellant did not appeal and the decision 
is final.  

2.  In September 2008, the appellant sought reopening of his 
claim of service connection for diabetes mellitus.

3.  Evidence received since the final July 2004 rating decision 
denying service connection for diabetes mellitus relates to an 
unestablished fact necessary to substantiate the claim and, when 
the credibility of such evidence is presumed, raises a reasonable 
possibility of substantiating the claim.

4.  The appellant's current diabetes mellitus is at least as 
likely as not causally related to his prolonged exposure to the 
cold in Korea and/or his service-connected residuals of cold 
injuries to the hands and feet.  



CONCLUSIONS OF LAW

1.  The July 2004 rating decision which denied entitlement to 
service connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for diabetes 
mellitus.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

3.  Affording the appellant the benefit of the doubt, diabetes 
mellitus was incurred in active service and/or is causally 
related to the service-connected cold injury residuals.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

The appellant is a combat veteran of the Korean War.  His service 
treatment records are unavailable, having been destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  The 
record, however, does contain documentation from the Office of 
the Surgeon General establishing that the appellant sustained a 
combat wound in Korea in November 1952.  In 1995, he was awarded 
service connection for residuals of a shell fragment wound of the 
left cheek.

In November 2003, the appellant submitted an application for VA 
compensation benefits, seeking service connection for numerous 
additional disabilities, including frostbite injuries of the 
hands and feet.  He also claimed entitlement to diabetes mellitus 
secondary to his frostbite injuries.  

In connection with his claims, the appellant underwent VA medical 
examination in July 2004 at which he reported a history of 
frostbite in Korea as well as arthritis of the hands and feet.  
He also reported that he was under treatment for diabetes 
mellitus.  The diagnoses included arthritis of the hands and 
feet.  The examiner indicated that there was no evidence that the 
appellant had been treated for a cold injury during service.  

Based on the examiner's opinion, in a July 2004 rating decision, 
the RO denied service connection for the appellant's claimed 
disabilities, including residuals of cold injury to the hands and 
feet as well as diabetes mellitus.  The RO concluded that there 
was no evidence that the appellant's diabetes mellitus was 
incurred during service, including secondary to a cold injury.  

After he was notified of the RO's decision and his appellate 
rights, the appellant appealed the RO's determination regarding 
several issues addressed in the decision, including service 
connection for frostbite to the hands and feet.  He did not 
appeal the RO's determination regarding diabetes mellitus.  

Pursuant to development ordered in a February 2007 Board remand, 
the appellant again underwent VA medical examination in July 
2007.  After examining the appellant and reviewing his claims 
folder, the examiner diagnosed the appellant as having residuals 
of cold injuries to the bilateral hands and feet.  He concluded 
that it is at least as likely as not that the appellant's current 
arthritis of the hands and feet were the result of in-service 
cold injuries.  

In a February 2008 rating decision, the RO awarded service 
connection for cold injury to the left and right upper and lower 
extremities with arthritis of the hands and feet, ulcers, and 
joint pain.  The RO assigned initial 30 percent disability 
ratings for each extremity.  

In September 2008, the appellant requested reopening of his claim 
of service connection for diabetes, secondary to his service-
connected cold injury disabilities.  In support of his claim, the 
appellant submitted a newspaper article quoting VA's Chief Public 
Health and Environmental Hazards Officer as recognizing that 
frostbite could cause long term complications for aging veterans, 
including diabetes.  

In connection with the appellant's claim, the RO obtained VA 
clinical records showing that the appellant continues to receive 
treatment for diabetes mellitus.

Also in connection with the appellant's claim, the Board 
solicited a medical expert opinion as to whether it is at least 
as likely as not that the appellant's diabetes mellitus is 
causally related to his active service or causally related to or 
aggravated by his service-connected service cold injury 
disabilities.  

In a July 2010 opinion, a VA endocrinologist noted that a 
literature search on the subject of cold exposure and diabetes 
revealed several articles noting an increased risk of developing 
frostbite or sequela from cold injury if the patient had existing 
diabetes.  She indicated that she could find no studies 
documenting a causal relationship between cold injury and 
diabetes, although there were studies indicating that residual 
injuries from cold exposure could worsen diabetes.  She indicated 
that "it would be speculative to state at this time that the 
[appellant's] diabetes mellitus was incurred by the cold 
injury."  She indicated that future studies would be needed to 
clarify the issue.

The Board thereafter sought clarification of the examiner's 
opinion.  In a September 2010 response, the VA endocrinologist 
explained that due to a lack of medical studies, she felt unable 
to state definitively whether the appellant's diabetes mellitus 
was causally related to his service-connected cold injury.  She 
indicated, however, that it was "as unlikely as not" that the 
appellant's current diabetes mellitus was causally related to his 
prolonged exposure to cold weather while on active duty in Korea 
and to his service-connected cold injury disabilities.  She 
further indicated that it was "as likely as not" that the 
appellant's diabetes mellitus was aggravated by his service-
connected cold injury residuals.  


Applicable Law

New and Material Evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2010).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Service connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a) (2010).

In the case of any veteran who has engaged in combat with the 
enemy, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of such 
service, even though there is no official record of such 
incurrence or aggravation.  Every reasonable doubt shall be 
resolved in favor of such veteran.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2010).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for diabetes mellitus, 
which he claims is secondary to his service-connected cold injury 
disabilities.  

As delineated above, in a July 2004 rating decision, the RO 
denied the appellant's original claim of service connection for 
diabetes mellitus on the basis that there was no evidence linking 
the condition to the appellant's active service or any service-
connected disability.  Because the appellant did not appeal the 
RO's determination regarding diabetes mellitus, the decision is 
final and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

In September 2008, the appellant requested reopening of his claim 
of service connection for diabetes mellitus.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

Since the final July 2004 rating decision denying service 
connection for diabetes mellitus, the additional evidence 
received includes the newspaper article submitted by the 
appellant and the September 2010 expert medical opinion, both of 
which suggest a link between the appellant's diabetes mellitus 
and his in-service cold exposure and/or his now service-connected 
cold injury disabilities.  

Obviously, this evidence is new in that it was not previously of 
record.  Moreover, this evidence relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
diabetes mellitus and raises a reasonable possibility of 
substantiating that claim.  For these reasons, the Board finds 
that the additional evidence received since the final July 2004 
rating decision is new and material evidence within the meaning 
of 38 C.F.R. § 3.156.  The claim of service connection for 
diabetes mellitus is therefore reopened.  

Turning to the merits of the claim, the Board notes that the 
appellant has provided statements delineating his prolonged cold 
exposure in Korea.  The Board finds that his statements are 
credible and consistent with the circumstances of his combat 
service.  See 38 U.S.C.A. § 1154 (West 2002).  In addition to 
this evidence, the record on appeal establishes that service 
connection is in now effect for cold injury to the left and right 
upper and lower extremities, with arthritis of the hands and 
feet, ulcers, and joint pain.  Finally, the record on appeal 
contains the September 2010 medical opinion suggesting a causal 
link between the appellant's prolonged exposure to cold in Korea 
and his service-connected cold injury disabilities.  

The Board recognizes that the VA endocrinologist who provided the 
September 2010 opinion felt unable to conclude definitively that 
the appellant's current diabetes mellitus is causally related to 
his in-service cold exposure and/or his service-connected cold 
injury disabilities.  In claims for VA benefits, however, 
absolute certainty is not required.  Rather, as noted above, 
under the benefit-of-the-doubt rule, for the appellant to 
prevail, there need not be a preponderance of the evidence in his 
favor, but only an approximate balance of the positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be denied.  
See Gilbert, 1 Vet. App. at 54.  Given the endocrinologist's 
conclusions that it is "as unlikely as not" that the 
appellant's diabetes mellitus is causally related to his in-
service cold exposure and/or his service-connected cold injury 
disabilities, and in light of the fact that there is no other 
medical evidence suggesting any other etiology for the 
appellant's diabetes mellitus, the Board finds that service 
connection for diabetes mellitus can be established.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


